Brady, J. [Dissenting.]
The defendant was indicted for perjury. The oath which was alleged to have been falsely taken was one required by chapter 251 of the Laws of 1875. It is insisted by the respondent that the act mentioned docs not apply to the city of New York. Without passing upon this question, which is not necessary to the determination of the appeal under consideration, and assuming the act applies, therefore, to this city, the oath taken was one which was extra-judicial and not the subject of indictment. I think the opinion of Justice Baeeett sustaining the demurrer is a sufficient revelation of the law by which this case is to be governed, and requires no elaboration.*
The judgment appealed from should be affirmed.

 See ante, p. 150.